                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION
    LORI O’MALLEY, et al.,                           )
                                                     )
                                  Plaintiffs,        )
                                                     )
                         v.                          )    Case No. 16-00204-CV-W-LMC
                                                     )
    MATTHEW VELLENGA, et al.,                        )
                                                     )
                                  Defendants.        )

                                                ORDER

                                        I.      Procedural History

         Pending before the Court is Plaintiffs Motion to Strike Pleadings of Defendants Larry

Wiseman and Carla Wiseman and to Enter a Judgement as to Issues of Liability. (Doc. #115.)

Plaintiffs argue that they provided notice of the depositions of party defendants Larry and Carla

Wiseman, but that the Wisemans failed to appear for their depositions. Plaintiffs also state that

“[t]his was apparently a considered choice, inasmuch as prior to the depositions, Plaintiff’s [sic]

counsel was advised by counsel for the Wisemans, Gerry Eftink, that they were not planning to

attend. They had apparently otherwise failed to cooperate with Mr. Eftink in the defense of this

suit.” (Doc. #115 at ¶3.) Plaintiffs request “that the Answer of Defendants Larry and Carla

Wiseman and all defenses asserted therein be struck, and that judgement as to liability be entered

against them.” (Doc. #115.)

         On August 23, 2018, Plaintiffs filed a Notice of Videotaped Deposition of Larry Wiseman,

in which notice was given that Larry Wiseman’s deposition was scheduled for September 5, 2018.1



1
 An Amended Notice of Videotaped Deposition of Larry Wiseman was filed on August 31, 2018. That notice did
not change the date of the deposition, just the time and place. (Doc. #90.)
(Doc. #76.) On August 30, 2018, Plaintiffs filed a Notice of Videotaped Deposition of Carla

Wiseman, which noticed her deposition for the same date as Larry Wiseman’s deposition.2 (Doc.

#81.)

        On October 31, 2018, counsel for Defendants Larry and Carla Wiseman filed a Request for

Leave to Withdraw as Attorney citing a lack of communication and cooperation with the

Wisemans as reasons for his request to withdraw. (Doc. #109.) Counsel also indicated that Larry

Wiseman did not want to pay for an attorney. (Doc. #109.) On November 12, 2018, Plaintiffs

filed the instant motion (Doc. #115). On December 12, 2018, this Court granted the Request for

Leave to Withdraw as Attorney and ordered defense counsel to send a copy of the order to Larry

and Carla Wiseman. (Doc. #124.) Since that time, no attorney has entered an appearance on

behalf of Larry and Carla Wiseman and neither have participated in this matter.

                                               II.      Discussion

    In making their request, Plaintiffs do not cite any legal rule or statute as the basis for such a

request. At one level it appears that Plaintiffs are requesting that sanctions be imposed under Rule

37 of the Federal Rules of Civil Procedure. Plaintiffs also request that judgment as to liability be

entered against the Wisemans which conceivably could be considered a request under Rule 55 of

the Federal Rules of Civil Procedure. Because Plaintiffs have only discussed discovery violations

and not a general failure to defend, this Court will review the matter under Rule 37.

    As recognized by the Eighth Circuit, striking a “party’s pleadings is a severe sanction that may

ineluctably lead to judgment for the other side.” St. Louis Produce Mkt. v. Hughes, 735 F.3d 829,

832 (8th Cir. 2013). The sanction is only appropriate where there is “an order compelling




2
 Plaintiff also filed an Amended Notice of Videotaped Deposition of Carla Wiseman, which did not change the date
but changed the time and place of the deposition. (Doc. #89.)

                                                       2
discovery, a willful violation of that order, and prejudice to the other party.” Chrysler Corp. v.

Carey, 186 F.3d 1016, 1019 (8th Cir. 1999).

    Plaintiffs never filed a motion to compel discovery or attempted to resolve the discovery

dispute in accordance with Local Rule 37.1.3 Nor have Plaintiffs filed additional notices of

depositions as to Larry and Carla Wiseman. Without further action on behalf of the Plaintiffs, this

Court is not in a position to strike the Wisemans’ pleadings.

         Therefore, it is

         ORDERED that Plaintiffs’ Motion to Strike Pleadings of Defendants Larry Wiseman and

    Carla Wiseman and to Enter a Judgement as to Issues of Liability is DENIED.




                                                                /s/ Lajuana M. Counts
                                                                LAJUANA M. COUNTS
                                                                UNITED STATES MAGISTRATE JUDGE




3
  Local Rule 37.1 requires that prior to filing a discovery motion, an attorney must attempt to confer with opposing
counsel regarding the matter. If the matter is still unresolved, the attorney must then seek a telephone conference with
the presiding judge prior to filing any discovery motion.

                                                           3
